 Case 2:16-cv-00184 Document 166 Filed 11/14/18 Page 1 of 2 PageID #: 1649




                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON


WEST VIRGINIA HOSPITALITY AND
TRAVEL ASSOCIATION, INC.,
a West Virginia Not-for-Profit
corporation, on behalf of all of
its adversely affected members, and
as assignee of certain of its
adversely affected members,

          Plaintiff,


v.                                      Civil Action No. 2:16-cv-0184


GARY SOUTHERN,

          Defendant.


                                  ORDER


          Pending is the joint motion of the parties to amend

the scheduling order, filed November 13, 2018.


          The parties request that the deadline for the close of

discovery, December 10, 2018, and the deadline to file

dispositive motions, January 21, 2019, each be extended by

ninety days to allow the parties to complete both fact and

expert depositions.


          It is hereby ORDERED that the motion be, and it hereby

is, granted to the extent set forth below.         Because the change
 Case 2:16-cv-00184 Document 166 Filed 11/14/18 Page 2 of 2 PageID #: 1650



of the discovery and dispositive motions deadlines necessitates

additional changes in the scheduling order, it is additionally

ORDERED that the remainder of the case shall proceed as follows:


                   Deadline                               Date
  Discovery to close                            03/11/2019
  Dispositive motions deadline                  04/19/2019
  Response to dispositive motion                05/03/2019
  Reply to response to dispositive motion 05/10/2019
  Settlement meeting                            06/03/2019
  Motion in limine deadline                     06/10/2019
  Responses for motions in limine               06/17/2019
  Proposed pretrial order to defendant          06/05/2019
  Integrated pretrial order                     06/12/2019
  Pretrial conference                           06/21/2019 1:30 PM
  Proposed jury charge                          07/15/2019
  Final settlement conference                   07/22/2019 1:30 PM
  Trial                                         07/23/2019 9:30 AM



          The Clerk is requested to transmit this order to all

counsel of record and to any unrepresented parties.



                                        Enter: November 14, 2018
